FOURTH AMENDMENT AND REAFFIRMATION AGREEMENT
THIS FOURTH AMENDMENT AND REAFFIRMATION AGREEMENT is dated as of March 20, 2019
(this “Agreement”), by and among GSE SYSTEMS, INC., a Delaware corporation
(“Parent”), GSE PERFORMANCE SOLUTIONS, INC., a Delaware corporation (“GSE
Performance” and collectively with Parent, the “Borrowers” and each a
“Borrower”), GSE TRUE NORTH CONSULTING, LLC, a Delaware limited liability
company (“True North”), HYPERSPRING, LLC, a Delaware limited liability company
(“Hyperspring”), ABSOLUTE CONSULTING, INC., a Delaware corporation (“Absolute”
and together with True North and Hyperspring collectively, the “Original
Guarantors” and each an “Original Guarantor”), DP ENGINEERING, LLC, formerly DP
Engineering Ltd. Co., a Delaware limited liability company (“DP Engineering” and
together with the Original Guarantors collectively, the “Guarantors” and each a
“Guarantor” and together with the Borrowers collectively, the “Loan Parties” and
each a “Loan Party”), and CITIZENS BANK, NATIONAL ASSOCIATION (the “Bank”). 
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement (as defined below) or
the Guaranty (as defined below), as applicable.
WHEREAS, pursuant to the terms of that certain Credit and Security Agreement,
dated as of December 29, 2016 (as the same may have been amended, renewed,
replaced, or supplemented from time to time prior to the Closing Date (as
defined in the Credit Agreement), the “Original Credit Agreement”), by and among
Borrowers and Bank, the Bank agreed to provide a revolving line of credit to
Borrowers in an amount not to exceed $5,000,000 pursuant to a revolving line of
credit note dated as of the Initial Closing Date (as defined in the Credit
Agreement) of the Borrowers payable to the order of the Bank (the “RLOC Note”);
WHEREAS, Hyperspring executed and delivered a Guaranty and Suretyship Agreement
(as the same may have been amended, restated or modified from time to time, the
“Hyperspring Guaranty”) dated as of December 29, 2016 in favor of Bank in
connection with Borrower entering into the Original Credit Agreement;
WHEREAS, Absolute executed and delivered a Guaranty and Suretyship Agreement (as
the same may have been amended, restated or modified from time to time, the
“Absolute Guaranty”) dated as of September 20, 2017 in favor of Bank in
connection with the Original Credit Agreement;
WHEREAS, True North executed and delivered a Guaranty and Suretyship Agreement
(as the same may have been amended, restated or modified from time to time, the
“True North Guaranty”) dated as of May 11, 2018 in favor of Bank in connection
with the Credit Agreement;
WHEREAS, GSE Performance executed and delivered a Pledge Agreement (as the same
may have been amended, restated or modified from time to time, the “GSE
Performance Pledge Agreement”) dated as of September 20, 2017 in favor of Bank
in connection with the Original Credit Agreement;
WHEREAS, Borrowers and Bank entered into that certain Amended and Restated
Credit Agreement (as the same may have been amended, restated or modified from
time to time, the “Credit Agreement”) dated as of May 11, 2018 to continue the
RLOC and to provide for a Term Loan Facility in a principal amount up to
$25,000,000;
WHEREAS, Original Guarantors and Bank entered into that certain Security
Agreement (as the same may have been amended, restated or modified from time to
time, the “Security Agreement”) dated as of May 11, 2018;
WHEREAS, pursuant to that certain Amendment and Reaffirmation Agreement dated as
of May 11, 2018, the Borrowers, the Original Guarantors and the Bank agreed to
amend the terms and conditions of the RLOC Note and the GSE Performance Pledge
Agreement;
WHEREAS, pursuant to that certain Second Amendment and Reaffirmation Agreement
dated as of  May 25, 2018, the Borrowers, the Original Guarantors and the Bank
agreed to amend certain terms and conditions of the Credit Documents to reflect
the conversion of True North to a Delaware limited liability company;
WHEREAS, on February 15, 2019 GSE Performance acquired all of the membership
interests of DP Engineering and DP Engineering executed and delivered a (a)
Guaranty and Suretyship Agreement (the “DP Engineering Guaranty” and together
with the True North Guaranty, the Hyperspring Guaranty and Absolute Guaranty
collectively, the “Guaranty”) in favor of Bank in connection with the Credit
Agreement and (b) Pledge Agreement in favor of Bank in connection with the
Credit Agreement; and
WHEREAS, the parties hereto intend that, (a) the Credit Documents shall be
amended subject to the terms and conditions set forth herein, (b) the
obligations under the Guaranty and the Security Agreement will continue to be in
effect, on the terms set forth therein, and (c) the Guaranty and the Security
Agreement will continue to support and otherwise benefit the Obligations (as
defined in the Guaranty).
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree, under seal, as follows:
ARTICLE I
Section 1.01. Amendments to Credit Documents.  The Credit Documents (as defined
in the Credit Agreement) are hereby amended as follows:
(a) All references in the Credit Documents to “DP Engineering Ltd. Co., a Texas
limited liability company” are hereby deleted and replaced with “DP Engineering,
LLC, a Delaware limited liability company”.
(b) Exhibit A to the GSE Performance Pledge Agreement is hereby deleted and
replaced with Exhibit A attached hereto.
ARTICLE II


Reaffirmation
Section 2.01. Reaffirmation.
(a) Each Guarantor hereby: (i) affirms and confirms its guarantee and other
commitments and obligations, under the Guaranty, the Security Agreement and any
other Credit Documents executed by such Guarantor and (ii) confirms that each
guarantee and other commitments and obligations under the Guaranty, the Security
Agreement and any other Credit Documents executed by such Guarantor shall
continue to be in full force and effect and shall continue to accrue to the
benefit of the Bank notwithstanding the effectiveness of the Credit Agreement.
(b) Each Borrower hereby affirms the execution and delivery to Bank of the
Credit Documents, and the Credit Documents are continued in full force and
effect and are in all respects hereby affirmed and ratified.
ARTICLE III


Representations and Warranties
Each Loan Party, to the extent applicable, hereby represents and warrants, which
representations and warranties shall survive execution and delivery of this
Agreement, as follows:
Section 3.01. Organization.  Each Loan Party is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.
Section 3.02. Authority; Enforceability.  Each Loan Party has the corporate or
limited liability company power to execute, deliver and carry out the terms and
provisions of this Agreement and has taken all necessary corporate and other
action, to authorize the execution, delivery and performance by it of this
Agreement.  Each Loan Party has duly executed and delivered this Agreement, and
this Agreement constitutes a legal, valid and binding obligation of such Loan
Party, enforceable against it in accordance with the terms hereof.
Section 3.03. Credit Documents.  The representations and warranties made by each
Loan Party and set forth in the Credit Documents are true and correct on and as
of the date hereof with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case any such representation and warranty shall have been
true and correct as of such earlier date).
ARTICLE IV


Miscellaneous
Section 4.01. Conditions to Effectiveness of Agreement.  The Bank’s willingness
to agree to the amendments set forth in this Agreement is subject to the
delivery by the Borrower to the Bank of the items described under the heading
“To be Delivered Within 30 Days Post-Closing” of the closing checklist attached
hereto as Exhibit B.
Section 4.02. Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.9 of the Credit Agreement or 
Section 13 of the Guaranty, as applicable.
Section 4.03. Expenses.  Each Loan Party acknowledges and agrees that the Bank
shall be entitled to reimbursement of expenses as provided in Section 10.2 of
the Credit Agreement and Section 10 of the Guaranty, as applicable.
Section 4.04. Credit Document.  This Agreement is a “Credit Document” executed
pursuant to the Credit Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.
Section 4.05. Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
Section 4.06. No Novation.  Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Credit
Documents, which shall remain in full force and effect except as modified by
this Agreement and the Credit Agreement.
Section 4.07. Governing Law; Waiver of Jury Trial.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware.
EACH LOAN PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT OR INSTITUTED BY
ANY PARTY HERETO OR ANY SUCCESSOR OR ASSIGN OF ANY PARTY, ON OR WITH RESPECT TO
THIS AGREEMENT, ANY OF THE OTHER DOCUMENTS, THE COLLATERAL OR THE DEALINGS OF
THE PARTIES WITH RESPECT HERETO OR THERETO, WHETHER BY CLAIM OR COUNTERCLAIM.
Section 4.08. Remaining Force and Effect.  Except as specifically amended
hereby, the Credit Documents remain in full force and effect in accordance with
their original terms and conditions.


[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed under seal by its respective authorized officers as of the day and
year first above written.

 
BANK:
Witness/Attest:
  
CITIZENS BANK, NATIONAL ASSOCIATION
By: (SEAL) 
 Edward S. Winslow
 Senior Vice President
 
BORROWERS:
Witness/Attest:
  
GSE SYSTEMS, INC.
By: (SEAL) 
 Emmett Pepe
 Chief Financial Officer
Witness/Attest:
  
GSE PERFORMANCE SOLUTIONS, INC.
By: (SEAL) 
 Emmett Pepe
 Treasurer
 
GUARANTORS:
Witness/Attest:
  
ABSOLUTE CONSULTING, INC.
By: (SEAL) 
 Emmett Pepe
 Treasurer
Witness/Attest:
  
HYPERSPRING, LLC
By: (SEAL) 
 Emmett Pepe
 Treasurer
   
Witness/Attest:
  
GSE TRUE NORTH CONSULTING, LLC
By: (SEAL) 
 Emmett Pepe
 Treasurer
   
Witness/Attest:
  
DP ENGINEERING, LLC
By: (SEAL) 
 Emmett Pepe
 Treasurer



EXHIBIT A


ISSUERS


Absolute Consulting, Inc., a Delaware corporation (100%)
GSE True North Consulting, LLC, a Delaware limited liability company (100%)


Hyperspring, LLC, a Delaware limited liability company (100%)


DP Engineering, LLC, a Delaware limited liability company (100%)


DP-NXA Consultants, LLC, a Texas limited liability company (48%)


EXHIBIT B


CLOSING CHECKLIST


See attachment.



